Citation Nr: 0421922	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965.

This matter originally comes before the Board of Veterans 
Appeals (Board) on appeal from a June 1999 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Denver, Colorado.  


FINDINGS OF FACT

1.  There is no medical evidence that any current arthritis 
is related to the veteran's period of service.  

2.  There is no medical evidence that any current gout is 
related to the veteran's period of service.  


CONCLUSIONS OF LAW

1.  Any current arthritis was not incurred or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Any current gout was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the June 
1999 rating determination, the July 1999 SOC, and the 
September 2001, January 2003, and December 2003 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In an April 2001 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
him about VA's duty to notify him about his claim, VA's duty 
to assist him with obtaining evidence, what the evidence had 
to show to establish entitlement, what VA had done to help 
with the veteran's claim, what information or evidence was 
still needed from the veteran, where the veteran should send 
the information, and where to contact VA if he had any 
questions.  In a May 2001 letter, the RO again informed the 
veteran of the VCAA.  It notified him of what the evidence 
had to show to establish entitlement, what evidence VA had to 
support his claim, and where to contact VA if he had any 
questions.  In an August 2002 letter, the RO again informed 
the veteran of the VCAA.  It informed the veteran of the 
current status of his claim, what VA had done with his claim, 
what was VA's duty to assist him in obtaining evidence, what 
information or evidence was needed from the veteran, where to 
send the information or evidence, and were to contact VA if 
he had any questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing before the undersigned Law Judge in November 
2001.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2001, 
May 2001, and August 2002 were not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to the transfer and certification of the appellant's case to 
the Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In addition to the three VCAA letters, the RO also informed 
the veteran of the laws and regulations relating to the VCAA 
in its January 2003 SSOC.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of gout or 
arthritis during the veteran's period of service.  

At the time of the veteran's December 1964 service separation 
examination, normal findings were reported for the feet, 
lower extremities, spine, and other musculoskeletal systems.  
On his December 1964 service separation report of medical 
history, the veteran indicated that he was in the best of 
health.  He checked the "no" boxes when asked if he had or 
had ever had arthritis or rheumatism; bone, joint, or other 
deformity; painful or trick shoulder; trick or locked knee, 
or foot trouble.  In the narrative section it was indicated 
that there were no significant abnormalities noted.  

Medical records obtained from Union Pacific Railroad reveal 
that at the time of March 1965, February 1971 and November 
1974 physicals, the veteran reported having no complaints 
relating to arthritis or gout.  

At the time of a June 1976 physical, normal findings were 
reported for the upper and lower extremities and spine.  On a 
June 1976 report of medical history, the veteran checked the 
"no" boxes when asked if he had had any swelling of the 
feet or legs; swollen or painful joints; painful tricked or 
locked knee or ankle; painful or trick elbow or shoulder or 
foot trouble.   

At the time of a June 1978 hospitalization for complaints of 
pain in the right fifth toe, the veteran extremities were 
noted to be within normal limits except for the feet, where 
there were hammertoe deformities of the fifth toe on both 
feet.  A diagnosis of bilateral symptomatic hammertoe 
deformity of the fifth toes was rendered.  

At the time of an April 1978 examination, the veteran 
reported taking medication for gout.  The veteran checked the 
"no" boxes when asked if he had had any swelling of the 
feet or legs; swollen or painful joints; painful tricked or 
locked knee or ankle; or painful or trick elbow or shoulder 
or foot trouble.  Normal findings were reported for the upper 
and lower extremities and spine at the time of the April 1978 
physical.  

At the time of a July 1980 hospitalization for chest pain, 
there were no gross abnormalities noted.  The veteran was 
also found to have normal range of motion and adequate muscle 
power in all joints.  

In a July 1998 statement, a fellow comrade of the veteran, C. 
B., indicated that he had served with the veteran and noticed 
that he had stiffness and pains in his joints during his 
military service.  

In a July 1998 statement, R. F.  indicated that he noticed 
the veteran having aching pains upon his return from service.

In an August 1998 treatment report, the veteran's arthritic 
symptoms were noted to date back to 1995.  At that time he 
had insidious onset of pain in the wrists, shoulders, back, 
and knees.  He was initially noted to have been diagnosed 
with rheumatoid arthritis, osteoarthritis, and gout, but the 
diagnosis of gout was subsequently withdrawn.  

In a February 1999 report, W. S., M.D., indicated that the 
veteran reported that he had been diagnosed with rheumatoid 
and degenerative joint disease in the 1990's.  

At the time of his November 2001 hearing, the veteran 
testified that he had been in receipt of social security 
benefits since 1982.  The veteran again expressed his belief 
that his arthritis and gout were related to his period of 
service.  

Records obtained from the Social Security Administration 
reveal that the veteran complained of back and shoulder pain 
in his 1983 social security disability application.  

Recent treatment records reveal treatment for arthritis of 
multiple joints.  

Service connection is not warranted for arthritis or gout.  
The veteran maintains that his arthritis and gout problems 
are related to service.  However, the service medical records 
are devoid of any treatment for arthritis or gout.  Moreover, 
at the time of the veteran's December 1964 service separation 
examination, normal findings were reported for the feet, 
lower extremities, spine, and other musculoskeletal systems.  
Furthermore, on his December 1964 service separation report 
of medical history, the veteran indicated that he was in the 
best of health and checked the "no" boxes when asked if he 
had or had ever had arthritis or rheumatism; bone, joint, or 
other deformity; painful or trick shoulder; trick or locked 
knee, or foot trouble.  In addition, in the narrative section 
it was indicated that there were no significant abnormalities 
noted.

There are also no findings of arthritis or gout in the years 
immediately following service.  Furthermore, medical records 
obtained from Union Pacific Railroad reveal that at the time 
of March 1965, February 1971 and November 1974 physicals, the 
veteran reported having no complaints relating to arthritis 
or gout.  The Board further observes that at the time of a 
June 1976 physical, normal findings were reported for the 
upper and lower extremities and spine and that the veteran on 
his June 1976 report of medical history, checked the "no" 
boxes when asked if he had had any swelling of the feet or 
legs; swollen or painful joints; painful tricked or locked 
knee or ankle; or painful or trick elbow or shoulder or foot 
trouble.   

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating any arthritis and gout 
to his period of service are in conflict with the service 
medical records, service medical examinations, and private 
treatment records in  the years following service.  In an 
August 1998 treatment report, the veteran's arthritic 
symptoms were noted to date back to 1995.  In a February 1999 
medical treatment report, it was noted that the veteran 
stated that he had been diagnosed with rheumatoid and 
degenerative joint disease in the 1990's.  The objective 
medical evidence, in this case the negative medical evidence, 
is more probative than the veteran's more recent assertions 
of continuous problems with arthritis and gout.  

The Board notes that the veteran is competent to report his 
current arthritis and gout problems because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Likewise, comrades and family members are also not competent 
to render opinions as to the etiology of any current 
arthritis or gout.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current arthritis or gout is not 
related to the veteran's period of service.  Therefore, the 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.


ORDER

Service connection for arthritis is denied.  

Service connection for gout is denied.


REMAND

With regard to the veteran's claim of service connection for 
sinusitis, the Board notes that the veteran was seen with 
complaints of numerous colds and upper respiratory infections 
while in service.  In the years immediately following 
service, the veteran was treated for numerous colds, upper 
respiratory infections, and sinus complaints.  The veteran 
has testified as to having continuous problems with his 
sinuses.  The veteran has also been diagnosed with sinusitis 
on numerous occasions subsequent to his period of service.  
The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current sinusitis and whether it is related 
to the findings in service.  

With regard to the veteran's claim of service connection for 
headaches, the Board notes that he was seen with complaints 
of headaches on several occasions during service.  Headaches 
were also noted in treatment records in the years immediately 
following service.  The veteran has reported having 
continuous headaches since service.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the nature and etiology of any current headache 
disorder, if present, and whether it is related to his period 
of service.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for sinusitis or headaches.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current sinus 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
that any current sinus disorder is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered. 

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
headache disorder, if present.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinion:  Is it at 
least as likely as not that any current 
headache disorder, if found, is related 
to the veteran's period of service?  
Complete detailed rationale is requested 
for each opinion that is rendered.

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



